Title: To James Madison from Thomas Melvill Jr., 10 January 1816
From: Melvill, Thomas Jr.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Pittsfield
                            January 10th. 1816.
                        
                    
                    As a feeble testimony of admiration of your public character & private virtues, the Berkshire Agricultural society has instructed me, to transmit to You Excellency, a Diploma of Honorary Member thereof.
                    I feel myself peculiarly happy in this occasion to renew an assurance of the high Consideration with which I have the honor to be Most Respectfully Your Excellencys Most Obdt st
                    
                        Tho MelvillPresdt
                    
                 